Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 04/09/2021 havingclaims 25-40 pending and presented for examination, 1-24 are cancelled.
Priority
2.  	Application filed on 10/23/2019 is a has 371 of PCT/CN2018/099517 08/09/2018
FOREIGN APPLICATIONS UNITED KINGDOM 1712891.9 08/11/2017 are acknowledged.
Drawings
3.  	The drawings were received on 10/23/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 10/23/2019, 12/04/2019, 12/18/2019,04/09/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 12/04/2019 is accepted by the examiner

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims  25-30 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20190288816 A1 REN et al. (Hereinafter “REN").
 	As per claim 25, REN teaches a method of data transmission between a base station and a UE in a cellular communication system utilising an OFDM modulation format (fig. 4, base station is transmitting and receiving data from the mobile station in an OFDMA format), the method comprising the steps of defining a DMRS transmission pattern for a mini-slot such that a DMRS is transmitted in a plurality of OFDM symbols in the mini-slot (para [0142], [0221] fig. 5, 8, defining a DMRS trasnmssion pattern in an OFDM symbol in the mini-slot  for transmission of pattern between base station and mobile station);  and transmitting the mini-slot including the defined DMRS pattern between the base station and the UE (para [0142], [0221] fig.4, base station is transmitting the mini-slot ofdm information to the mobile station), wherein the DMRS 
 	As per claim 26, REN teaches a method according to claim 25, wherein the DMRS transmission pattern in a mini-slot is transmitted to the UE in an associated DCI (para [0023], the DMRS transmission is transmitted to the UE in an associated DCI according to the OFDM mini-slot). 
 	As per claim 27,  REN teaches a method according to claim 25, wherein the DMRS transmission pattern is transmitted to the UE using higher layer signalling, in particular RRC signaling (para [0023], transmission pattern is transmitted to the UE using RRC signaling higher layer signalling). 
 	As per claim 28, REN teaches a method according to claim 25, wherein the DMRS transmission pattern is described as an indication of multiple DMRS to be sent in a mini-slot (para [0089], DMRS transmission pattern is sent in multiple DMRS to be sent in a mini-slot). 
 	As per claim 29, REN teaches  a method according to claim 25, wherein the data transmission is a downlink data transmission and the method is performed at the base station (para [0512], downlink data transmission is a downlink data transmission and the method is performed at the base station). 
. 
 Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim(s) 31-32, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN further view of US PG Pub US 20180097534 A1 to MANOLAKOS et al (hereinafter MANOLAKOS).
	As per claim 31,  REN teaches a method of data transmission between a base station and a UE in a cellular communication system utilising an OFDM modulation format, the method comprising the steps of defining a DMRS for transmission on an OFDM symbol of a mini-slot, wherein the DMRS does not utilise all frequency resources of the OFDM symbol (para [0142], [0221] fig. 5, 8, defining a DMRS transmission pattern in an OFDM symbol in the mini-slot  for transmission of pattern between base station and mobile station);  
 	MANOLAKOS teaches applying a cyclic shift to the DMRS to generate DMRS for antenna ports on which the OFDM symbol is to be transmitted, wherein a different cyclic shift is applied for each port (para [0068], applying cyclic shift to the DMRS for the antenna ports to which data transmission wherein a different cyclic shift is applied for each port);  and transmitting mini-slots comprising the cyclically shifted DMRS 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of REN by applying a cyclic shift to the DMRS to generate DMRS for antenna ports on which the OFDM symbol is to be transmitted, wherein a different cyclic shift is applied for each port ;  and transmitting mini-slots comprising the cyclically shifted DMRS through antenna ports corresponding to the applied cyclic shift as suggested by MANOLAKOS, this modification would benefit   REN for enabling to flexibly configure a time domain resource that is used to transmit a DMRS between a network device and a terminal device, thereby meeting different service requirements of the terminal device.
	As per claim 32, REN, MANOLAKOS teaches a method according to claim 31, MANOLAKOS teaches wherein the DMRS uses adjacent pairs of frequency resources, and wherein an orthogonal cover code is applied to each pair of adjacent frequency resources (para [0165], DMRS uses adjacent pairs of frequency resources, each resources are applied to each pair of adjacent frequency resources). 
 	  As per claim 36, REN, MANOLAKOS teaches a method according to claim 31, wherein the data transmission is a downlink data transmission and the method is performed at the base station (para [0135],fig. 5, downlink data transmission is a downlink data transmission and the method is performed at the base station). 
 

 	As per claim 38, REN, MANOLAKOS teaches a method according to claim 37, wherein the DMRS pattern is transmitted from the base station to the UE (para [0102], fig. 5,  data transmission from the base station is transmitted in the DMRS pattern). 
 	Claim(s) 33-34, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over REN, MANOLAKOS further view of US PG Pub US 20210185706 A1 to PARK et al (hereinafter PARK).
 	 As per claim 33, REN, MANOLAKOS teaches a method according to claim 31, PARK teaches wherein the spacing of the DMRS signals is transmitted in a DCI (para [0009-0010], spacing of the resource element is transmitted in a DCI). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of REN by wherein the spacing of the DMRS signals is transmitted in a DCI as suggested by PARK, this modification would benefit   REN for efficiently handling resources for a high speed services, requiring advanced mobile communication systems.
	As per claim 34,  REN, MANOLAKOS teaches a method according to claim 31, PARK teaches wherein the spacing of the DMRS signals is transmitted using higher layer signalling, in particular RRC signaling (para [0407] [0493], the spacing of the DMRS signals is transmitted using higher layer signalling, in particular RRC signaling). 

	As per claim 39, REN, MANOLAKOS teaches  a method according to claim 37, PARK teaches wherein the spacing of the DMRS signals in the frequency domain is transmitted from the UE to the base station(para [0407] [0493], the spacing of the DMRS signals is transmitted from UE to the base station).
	Examiner supplies the same rationale as supplied in claim 33.
 	As per claim 40, REN, MANOLAKOS teaches a method according to claim 31, PARK teaches wherein the spacing of the DMRS signals in the frequency domain is transmitted from the base station to the UE(para [0407] [0493], the spacing of the DMRS signals is transmitted from the base station to the UE). 
	Examiner supplies the same rationale as supplied in claim 33.
Allowable Subject Matter
 	Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US US 20170188391 A1; US Patent Publication US 20150131560 A1,   US Patent Publication US 20170086153 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467